Order entered August 26, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00587-CV

                            TAMMY DENISE ELLIS, Appellant

                                              V.

                              JOSEPH DALE ELLIS, Appellee

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-19-02815

                                          ORDER
       Before the Court is appellant’s August 23, 2019 motion for extension of time to file her

brief. We GRANT the motion and ORDER the brief be filed no later than September 18, 2019.

       We note the motion does not contain a certificate of conference as required by Texas

Rule of Appellate Procedure 10.1(a)(5). See TEX. R. APP. P. 10.1(a)(5). We caution appellant

that any further motions shall comply with the conference requirement.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE